FILED
                                                                                   Dec 07 2020, 9:07 am

                                                                                       CLERK
                                                                                   Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEY FOR APPELLEE
John J. Moore                                              Joshua W. Casselman
Megan E. Cain                                              Rubin & Levin, P.C.
Tuohy Bailey & Moore LLP                                   Indianapolis, Indiana
Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

The Sullivan Corporation,                                  December 7, 2020
Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                           20A-PL-1444
        v.                                                 Appeal from the Hamilton
                                                           Superior Court
Rabco Enterprises, LLC,                                    The Honorable Jonathan M.
Appellee-Defendant.                                        Brown, Judge
                                                           Trial Court Cause No.
                                                           29D02-1909-PL-8958



Bradford, Chief Judge.




Court of Appeals of Indiana | Opinion 20A-PL-1444 | December 7, 2020                        Page 1 of 6
                                           Case Summary
[1]   The Sullivan Corporation (“Sullivan”) and Rabco Enterprises, LLC (“Rabco”)

      entered into a contract for work relating to a construction project in Noblesville.

      On September 24, 2019, Sullivan filed the underlying lawsuit, alleging that

      Rabco had breached the parties’ contract. Rabco filed a motion to dismiss,

      arguing that pursuant to the forum-selection clause in the parties’ contract, the

      proper venue for Sullivan’s lawsuit was either the state or federal courts located

      in Orange County, Florida. Sullivan appeals after the trial court granted

      Rabco’s motion to dismiss. Concluding that the parties’ forum-selection clause

      was void and unenforceable pursuant to Indiana Code section 32-28-3-17, we

      reverse and remand the matter to the trial court for further proceedings.



                             Facts and Procedural History
[2]   On August 29, 2017, Sullivan and Rabco entered into a written contract for

      Rabco to provide labor and materials in connection with a construction project

      known as “146th Street Self Storage” in Noblesville. Appellant’s App. Vol. II p.

      13. Per the terms of the contract, Rabco agreed to provide timely plans for the

      project, appropriate materials for the project, and appropriate equipment to

      complete the work. In exchange, Sullivan agreed to pay Rabco the sum of

      $1,143,940. The parties’ contract contained a forum-selection clause, which

      read as follows:

      Court of Appeals of Indiana | Opinion 20A-PL-1444 | December 7, 2020        Page 2 of 6
              This contract shall be deemed to have been executed in and
              performable in the state of Florida and shall be construed under
              Florida law, without regard to said state’s conflicts of law rules
              (except that the lien laws of the state in which the job site is
              situated shall apply to the Rabco’s lien rights). It is agreed that
              the exclusive venue for any litigation arising hereunder shall be in
              the state or federal courts in Orange County, Florida.


      Appellant’s App. Vol. II p. 22.


[3]   On September 24, 2019, Sullivan filed the underlying lawsuit, alleging that

      Rabco had breached the parties’ contract. Rabco subsequently moved to

      dismiss the lawsuit “based on the forum-selection clause.” Appellant’s App.

      Vol. II p. 39. In its reply, Sullivan argued that the forum-selection clause was

      unenforceable pursuant to Indiana Code section 32-28-3-17. On July 8, 2020,

      the trial court found that the forum-selection clause was valid and enforceable

      and granted Rabco’s motion to dismiss.



                                 Discussion and Decision
[4]   This appeal centers around the question of whether the trial court erroneously

      enforced the forum-selection clause found in the parties’ contract. Generally,

      “[f]orum selection clauses—even those occurring in form contracts—are

      enforceable if they are reasonable and just under the circumstances and there is

      no evidence of fraud or overreaching such that the agreeing party would be

      deprived of a day in court.” Adsit Co. v. Gustin, 874 N.E.2d 1018, 1022 (Ind. Ct.

      App. 2007). However, Indiana Code section 32-28-3-17 provides: “[a]

      provision in a contract for the improvement of real estate in Indiana is void if
      Court of Appeals of Indiana | Opinion 20A-PL-1444 | December 7, 2020       Page 3 of 6
      the provision: (1) makes the contract subject to the laws of another state; or (2)

      requires litigation, arbitration, or other dispute resolution process on the

      contract occur in another state.”


[5]   In finding that the forum-selection clause was enforceable, the trial court found

      that “there is no evidence of fraud or overreaching, nor are there any allegations

      of such.” Appellant’s App. Vol. II p. 7. The trial court also determined that

      because Indiana Code section 32-28-3-17 “is a part of Indiana’s statutes

      governing mechanic’s liens,” Appellant’s App. Vol. II pp. 7–8, it would be

      “inappropriate for the Plaintiff to utilize the mechanic lien statute as a sword to

      achieve its own objective.” Appellant’s App. Vol. II p. 8. On appeal, Sullivan

      argues that the trial court erred in determining that Indiana Code section 32-28-

      3-17 applies only in the context of mechanics liens. Thus, at issue in this appeal

      is the proper interpretation of Indiana Code section 32-28-3-17.


[6]           In statutory construction, our primary goal is to ascertain and
              give effect to the intent of the legislature. Gray v. D & G, Inc., 938
              N.E.2d 256, 259 (Ind. Ct. App. 2010). The language of the
              statute itself is the best evidence of legislative intent, and we must
              give all words their plain and ordinary meaning unless otherwise
              indicated by statute. Id. Furthermore, we presume that the
              legislature intended statutory language to be applied in a logical
              manner consistent with the statute’s underlying policies and
              goals. Id. However, we will not interpret a statute which is clear
              and unambiguous on its face; rather, we will give such a statute
              its apparent and obvious meaning. Ind. State Bd. of Health v.
              Journal–Gazette Co., 608 N.E.2d 989, 992 (Ind. Ct. App. 1993),
              adopted, 619 N.E.2d 273 (Ind. 1993).



      Court of Appeals of Indiana | Opinion 20A-PL-1444 | December 7, 2020             Page 4 of 6
      U.S. Steel Corp. v. N. Ind. Pub. Serv. Co., 951 N.E.2d 542, 552 (Ind. Ct. App.

      2011).


[7]   Sullivan cites to the United States District Court for the Northern District of

      Indiana’s unpublished decision in Pirson Contractors, Inc. v. Scheuerle

      Fahrzeugfabrik GmbH, No. 2:07 CV 123, 2008 WL 927645 (N.D. Ind. Apr. 3,

      2008), in support of its claim that Indiana Code section 32-28-3-17 should be

      broadly applied to all cases involving the improvement of real estate. In that

      case, the District Court determined that Indiana Code section 32-28-3-17

      “speaks in broad terms that reach every contract for the improvement of real

      estate, regardless of whether the party to the contract has, or could, assert a

      mechanic’s lien.” Pirson Contractors, No. 2:07 CV 123, 2008 WL 927645, at *3.

      The District Court rejected the defendant’s “attempts to read a requirement into

      the statute that a party first assert a lien before this statute becomes operative by

      virtue of its placement in this section of the Indiana Code alone” and held that

      “there is no basis to require a plaintiff to first assert a mechanic’s lien as a

      prerequisite to the enforcement of [Indiana Code section] 32-28-3-17.” Id.

      Based on this holding, the District Court refused to enforce the parties’ forum-

      election and choice-of-law provisions. Id. While not binding, we find the

      District Court’s decision to be persuasive.


[8]   Furthermore, a reading of various sections that fall under Indiana Code chapter

      32-28-3 reveals that the General Assembly had the ability and forethought to

      use language limiting the various sections of Indiana Code chapter 32-28-3 to

      the protection/enforcement of liens when the General Assembly intended that

      Court of Appeals of Indiana | Opinion 20A-PL-1444 | December 7, 2020          Page 5 of 6
       result. For example, both Indiana Code section 32-28-3-16 and Indiana Code

       section 32-28-3-18 specifically reference liens. The General Assembly,

       however, did not reference liens or use any language limiting application of the

       statute to situations involving liens in codifying Indiana Code section 32-28-3-

       17. The General Assembly could easily have included such limiting language

       had that been its intent. See Ansert Mech. Contractors, Inc. v. Ansert, 690 N.E.2d

       305, 308 (Ind. Ct. App. 1997) (“Had the legislature intended such a limitation,

       it could have easily done so with slight modification to the wording of the

       statute.”). Thus, one may reasonably infer that the General Assembly did not

       intend to limit application of Indiana Code section 32-28-3-17 to situations

       involving mechanics liens.


[9]    Given that the General Assembly did not include language limiting the

       application of Indiana Code section 32-28-3-17 to situations involving

       mechanics liens, we conclude that the statute should be read broadly to apply to

       all contracts for the improvement of real estate in Indiana. As such, we further

       conclude that the trial court erred in finding both that Indiana Code section 32-

       28-3-17 did not apply to the parties’ contract and that the forum-selection clause

       was valid and enforceable.


[10]   The judgment of the trial court is reversed, and the matter remanded for further

       proceedings.


       Kirsch, J., and May, J., concur.



       Court of Appeals of Indiana | Opinion 20A-PL-1444 | December 7, 2020        Page 6 of 6